Exhibit 21.1 Subsidiaries of the Registrant SinoHub International, Inc., a Delaware corporation SinoHub Electronics Shanghai, Ltd., a PRC company, wholly owned by SinoHub International, Inc. SinoHub Electronics Shenzhen, Ltd., a PRC company, wholly owned by SinoHub International, Inc. SinoHub SCM Shenzhen, Ltd., a PRC company, wholly owned by SinoHub Electronics Shenzhen, Ltd. SinoHub SCM Shanghai, Ltd., a PRC company, wholly owned by SinoHub Electronics Shenzhen, Ltd. B2B Chips, Limited, a Hong Kong company, wholly owned by SinoHub Electronics Shenzhen Ltd. SinoHub Technology (Hong Kong) Limited, a Hong Kong company, wholly owned by B2B Chips, Limited. Topology Communication Technology (Shenzhen) Ltd., a PRC company, wholly owned by B2B Chips, Limited.
